                         UNITED STATES DISTRICT COURT
                          DISTRICT OF SOUTH CAROLINA

                                             Civil Action No.: 8:18-2235-BHH
Jeffrey Degree, #308714,

                               Petitioner,
vs.                                                    Opinion and Order

Warden Davis,

                             Respondent.


      This matter is before the Court upon the Magistrate Judge’s Report and

Recommendation (“Report”) (ECF No. 8), which recommends that the 28 U.S.C. §

2254 petition be dismissed without prejudice and without requiring the Respondent to

file an answer or return. For the reasons set forth below, the Court agrees with the

Report and dismisses the petition without prejudice.

                                    BACKGROUND

      Petitioner, Jeffrey Degree, a state prisoner confined at Kirkland Correctional

Institution, who is proceeding pro se, brought this action pursuant to 28 U.S.C. § 2254.

(ECF No. 1.)

      Pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Civil Rule 73.02(B)(2)(d)

(D.S.C.), the case was assigned to Magistrate Judge Jacqueline D. Austin. On August

29, 2018, the Magistrate Judge issued a Report recommending that the § 2254 petition

be dismissed without prejudice. Petitioner has filed no objections and the time for doing

so expired on September 17, 2018.

                               STANDARD OF REVIEW

      The Magistrate Judge makes only a recommendation to the Court. The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261, 270–71
(1976). The Court is charged with making a de novo determination of those portions of

the Report to which specific objection is made, and the Court may accept, reject, or

modify, in whole or in part, the recommendation of the Magistrate Judge, or recommit

the matter with instructions. 28 U.S.C. § 636(b)(1). However, the Court need not

conduct a de novo review when a party makes only “general and conclusory objections

that do not direct the court to a specific error in the magistrate’s proposed findings and

recommendations.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982) (“[D]e novo

review [is] unnecessary in . . . situations when a party makes general and conclusory

objections that do not direct the court to a specific error in the magistrate’s proposed

findings and recommendation.”). Furthermore, in the absence of a timely filed, specific

objection, the Magistrate Judge’s conclusions are reviewed only for clear error. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005).

      After a careful review of the record, the applicable law, and the Report of the

Magistrate Judge, the Court finds no clear error. Accordingly, the Court adopts and

incorporates the Report and Recommendation (ECF No. 8) by reference into this order.

It is therefore ORDERED that this action is DISMISSED without prejudice.

                          CERTIFICATE OF APPEALABILITY

The governing law provides that:

      (c)(2) A certificate of appealability may issue . . . only if the applicant
      has made a substantial showing of the denial of a constitutional right.

      (c)(3) The certificate of appealability . . . shall indicate which specific
      issue or issues satisfy the showing required by paragraph (2).

28 U.S.C. § 2253(c). A prisoner satisfies this standard by demonstrating that

reasonable jurists would find this Court’s assessment of his constitutional claims to be


                                            2
debatable or wrong and deem any dispositive procedural ruling by this Court to be

likewise debatable. See Miller–El v. Cockrell, 537 U.S. 322, 336 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).

In this case, the legal standard for the issuance of a certificate of appealability has not

been met. Therefore, a certificate of appealability is denied.

       IT IS SO ORDERED.

                                          /s/ Bruce Howe Hendricks
                                          United States District Judge

October 18, 2018
Greenville, South Carolina


                                           *****

                             NOTICE OF RIGHT TO APPEAL

      The parties are hereby notified that any right to appeal this Order is governed by
Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                            3
